Title: Thomas Lehré to Thomas Jefferson, 10 July 1818
From: Lehré, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Charleston So Ca
July 10th 1818—
          
          By yesterday, and this days mail, I have Sent you three of the daily papers of this City by which you will see how grateful even our rising generation are towards you. It is with the greatest pleasure I inform you, that I have of late received letters from a number of your old friends in various parts of this State, in which they express a great desire to know whether I can inform them of the State of your health, at the Same time offering up their prayers to the Throne of Grace that you may enjoy a long Life, and every blessing this World affords, as a just reward for your great and meritorious Services to our Dear and beloved Country.—
          Our friends in this part of the Union, feel a lively Interest in the Emancipation of our Fellow Men in South America, and are anxious to know how our affairs with Spain, are likely to terminate. Whenever you can find time to drop me  a line on the above Subjects, be assured it  will be received with great pleasure. I remain with every sentiment of esteem—Dear Sir Yours most Sincerely
          Tho: Lehré
        